Mr. Larry Norris, Director Arkansas Department of Correction P.O. Box 8707 Pine Bluff, Arkansas 71611-8707
Dear Mr. Norris:
I am writing in response to your request for my opinion on a question I will paraphrase as follows:
  Do the provisions of Act 548 of 1985 authorize a Circuit Court Judge (Juvenile Division) to direct that a juvenile attend a full-day Arkansas Department of Correction tour if that juvenile has not been tried as an adult and convicted of a felony?
In support of your request, you have attached orders from the Benton and Baxter County Circuit Courts directing such tours as terms of sentencing.
RESPONSE
I must respectfully decline to answer this question, which invites me to judge the propriety of the courts' sentencing determinations in the two orders attached to your request. In order to avoid encroaching upon exclusively judicial prerogatives, it has long been the policy of this executive-branch office to avoid second-guessing any court in its disposition of a particular matter.
I regret that I could not be of assistance to you in this matter.
Sincerely,
MIKE BEEBE Attorney General